NORTHCUTT, Judge.
Larry Williams filed a petition for mandamus or habeas corpus in the circuit court, challenging the actions of the parole commission. The circuit court dismissed his petition on the ground that he had not exhausted his administrative remedies. The parole commission concedes that Williams has no administrative remedies, noting that neither the Florida Statutes nor the Florida Administrative Code provide for administrative review or an appeal of the parole commission’s action. Accordingly, we reverse the circuit court’s dismissal of Williams’s petition and remand for a determination on the merits.
Reversed and remanded.
CAMPBELL, A.C.J., and FULMER, J., concur.